             Case 1:19-cv-00181 Document 1 Filed 01/25/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


FEDERATION FOR AMERICAN             )
IMMIGRATION REFORM,                 )
25 Massachusetts Ave., N.W.         )
Suite 330                           )
Washington, DC 20001,               )
                                    )
                    Plaintiff,      )
                                    )
v.                                  )                 Civil Action No. __________________
                                    )
UNITED STATES DEPARTMENT            )
OF STATE,                           )
2201 C Street, N.W.                 )
Washington, DC 20001,               )
                                    )
                    Defendant.      )
____________________________________)

                                          COMPLAINT

                                     NATURE OF ACTION

       1.      Plaintiff Federation for American Immigration Reform (“FAIR”) brings this

action against Defendant United States Department of State (“State Department”) to compel its

compliance with the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. On April 19, 2018,

FAIR sought certain records from the State Department pursuant to FOIA regarding the

processing of nonimmigrant visas (NIVs) and immigrant visas (IVs). The State Department

violated FOIA by failing to respond to FAIR’s request within the required time period, by failing

to follow the procedures required by FOIA, and by failing to disclose and release the requested

records. As part of the relief prayed for in this action, FAIR requests that this Court order the
             Case 1:19-cv-00181 Document 1 Filed 01/25/19 Page 2 of 8



State Department to respond to FAIR’s FOIA request and to release all the responsive records

that the State Department improperly withheld.

                                 JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B). This Court also has jurisdiction

over this action pursuant to 28 U.S.C. § 1331 and 5 U.S.C. §§ 701–706.

       3.      This Court has jurisdiction to grant declaratory relief pursuant to the Declaratory

Judgment Act, 28 U.S.C. § 2201 et seq.

       4.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

                                             PARTIES

       5.       Plaintiff FAIR is a non-profit organization as defined under 501(c)(3) of the

Internal Revenue Code and has its principal place of business at 25 Massachusetts Ave, N.W.,

Suite 330, Washington, DC 20001. FAIR seeks to educate the citizenry and increase public

awareness of immigration issues, and hold the nation’s leaders accountable for enforcing the

nation’s immigration laws. In furtherance of its public interest mission, FAIR regularly requests

access to the public records of federal agencies, entities, and offices, and disseminates its

findings to the public.

       6.      Defendant State Department is a department of the United States government and

is headquartered at 2201 C Street, N.W., Washington, DC 20520. The State Department has

possession, custody, and control of the records to which FAIR seeks access.




                                                  2
             Case 1:19-cv-00181 Document 1 Filed 01/25/19 Page 3 of 8



                                  STATEMENT OF FACTS

       7.      On April 19, 2018, FAIR submitted a FOIA request to the State Department, by

online FOIA portal, requesting that the State Department release and produce any and all

information and records regarding the processing of NIVs and IVs. Specifically,

               1)      All emails to or from the DOS Minister Counselor for Consular
               Affairs (MCCA) offices in China, Mexico, India, and Brazil on increasing
               visa adjudication speed or adjudication numbers and/or volumes.

               2)      All emails to or from DOS MCCA offices in China, Mexico, India and
               Brazil about avoiding fraud or avoiding issuing visas to unintelligible or
               unqualified applicants.

               3)    All consular visa training materials for U.S. missions in China,
               Mexico, India, and Brazil about how to increase adjudication speeds.

               4)      All consular visa training materials for U.S. missions in China,
               Mexico, India, and Brazil about how to avoid fraud or avoid issuing visas
               to unintelligible or unqualified applicants.

               5)     The number and ages of IV and NIV applicants who were waived
               from the in-person interview under the IWP for U.S. missions in China,
               Mexico, India, and Brazil from January 2010 through March 2018.

FAIR’s April 19, 2018, FOIA request to the State Department hereinafter is referred to as the

“FOIA Request.”

       8.      The State Department is an “agency” within the meaning of 5 U.S.C. § 552(f)(1),

and is subject to the provisions of FOIA.

       9.      FAIR requested that search, review, and production fees for the FOIA Request be

waived. In its request, FAIR cited the public interest purpose of its FOIA Request (see 5 U.S.C.

§ 552(a)(4)(A)(iii)) and also explained that FAIR qualifies as a “representative of the news

media” under 5 U.S.C. § 552(a)(4)(A)(ii)(II).



                                                3
              Case 1:19-cv-00181 Document 1 Filed 01/25/19 Page 4 of 8



        10.     Inter alia, the disclosure of records and information that FAIR seeks through the

FOIA Request is in the public interest; will contribute significantly to the public’s understanding

of how the State Department processes NIVs and IVs; and is not primarily in FAIR’s

commercial interest. Indeed, FAIR, a non-profit organization, does not seek the requested

records for any commercial benefit.

        11.     Other government agencies have acknowledged that FAIR is a “representative of

the news media” for purposes of FOIA. Among other things, FAIR regularly publishes online

periodicals (such as newsletters) and disseminates information through electronic

communications.

        12.     The State Department sent a letter dated June 12, 2018, acknowledging the FOIA

Request. The letter stated that the FOIA Request was received on April 20, 2018, and that the

State Department assigned Case Control Number F-2018-03051 to the FOIA Request. The letter

further stated that the State Department was deferring its decision whether to grant or deny

FAIR’s request for a fee waiver in connection with the FOIA Request. But FAIR had already

explained in the FOIA Request that the requested information was in the public interest and

would not further any commercial, trade, or profit interest of FAIR (which is a nonprofit

organization) and that FAIR is considered under FOIA to be a representative of the news media.

        13.     FOIA establishes deadlines by which federal agencies must respond to FOIA requests

and release responsive documents. 5 U.S.C. § 552(a)(6)(A). A federal agency that is subject to

FOIA and that receives a FOIA request must issue a determination within twenty (20) business days

after receipt of the request. 5 U.S.C. § 552(a)(6)(A)(i). If the agency provides written notice to the

requester explaining that “unusual circumstances” exist warranting additional time, the agency may

be entitled to one ten (10) day extension to respond to the FOIA request. 5 U.S.C. § 552(a)(6)(B).

Within the deadlines established by FOIA, an agency must notify the requester of whether the

                                                   4
             Case 1:19-cv-00181 Document 1 Filed 01/25/19 Page 5 of 8



agency has determined to comply with a request, and of the requestor’s right to appeal an adverse

determination. See 5 U.S.C. § 552(a)(6)(A).

       14.     As an “agency” within the meaning of 5 U.S.C. § 552(f)(1), the State Department

must comply with the nondiscretionary statutory requirements of FOIA.

       15.     Pursuant to 5 U.S.C. § 552(a)(6)(A)(i), the State Department was required to

determine whether to comply with the FOIA Request within twenty (20) working days after

receipt of that request and to notify FAIR of its determination, the reasons therefore, and the

right to appeal any adverse determination.

       16.     The statutory deadline for the State Department to response to the FOIA Request

was May 18, 2018. The State Department did not respond to the FOIA Request by that date.

       17.     As of the date of this Complaint, the State Department still has not complied with

FOIA (including as required by 5 U.S.C. § 552(a)(6)(A)(i)), and has violated FAIR’s rights under the

statute. Among other things, the State Department has: (i) failed to determine within 20 business

days after receipt of the FOIA Request whether to comply with that request; (ii) failed to notify

FAIR of any such determination and the reasons for such determination within the required time

period; (iii) failed to advise FAIR of its right to appeal any adverse determination of the FOIA

Request; and (iv) failed produce the requested records or otherwise demonstrate that the

requested records are exempt from production.

       18.     Because the State Department has failed to comply with the time limit to respond

to the FOIA Request, the State Department has constructively denied the FOIA Request. FAIR,

therefore, is deemed to have exhausted any and all administrative remedies with respect to the

FOIA Request. See 5 U.S.C. § 552(a)(6)(C)(i).




                                                 5
              Case 1:19-cv-00181 Document 1 Filed 01/25/19 Page 6 of 8



       19.     FAIR has exhausted its administrative remedies regarding the FOIA Request, and,

therefore, is entitled to petition this Court for injunctive and declaratory relief from the State

Department’s withholding of the requested records. See 5 U.S.C. § 552(a)(4)(B).

       20.     FAIR has a legal right to the requested records. The State Department improperly

has withheld those records, forcing FAIR to file suit to enforce its rights under FOIA.



                                              COUNT I

                                (Violation of FOIA, 5 U.S.C. § 552)

       21.     FAIR re-alleges paragraphs 1 through 20 as if fully stated herein.

       22.     The State Department failed to respond to the FOIA Request within the statutory

deadlines imposed by FOIA. As a result, the State Department violated FAIR’s rights under

FOIA, including but not limited to those set forth in 5 U.S.C. § 552(a)(6).

       23.     As of the date of this Complaint, the State Department has failed to state which

records, if any, it intends to release and produce (whether in whole or in part) in response to the

FOIA Request.

       24.     As of the date of this Complaint, the State Department has failed to release or

produce any records in response to the FOIA Request, in violation of FAIR’s rights under FOIA,

including but not limited to those set forth in 5 U.S.C. § 552(a)(3)(A).

       25.     The State Department wrongfully is withholding responsive records from FAIR

that FAIR requested pursuant to 5 U.S.C. § 552. The State Department failed to disclose and

produce records responsive to the FOIA Request without a legal basis for withholding such

records, in violation of FOIA, including but not limited to 5 U.S.C. §§ 552(a)(3)(A) and (6)(A).

The failure and/or refusal of the State Department to disclose and produce records responsive to

the FOIA Request is improper and unlawful.
                                                   6
             Case 1:19-cv-00181 Document 1 Filed 01/25/19 Page 7 of 8



       26.    FAIR is entitled to injunctive relief compelling the release and disclosure of the

requested records. FAIR is being harmed by reason of the State Department’s unlawful

withholding of the requested records. FAIR will continue to be harmed unless this Court

compels the State Department to comply with FOIA and applicable law.

       27.    FAIR is entitled to declaratory relief that the State Department has violated

FAIR’s rights under FOIA and that FAIR is entitled to receive all non-exempt records requested

in the FOIA Request.

       28.    FAIR is entitled to its reasonable attorneys’ fees and other litigation costs under 5

U.S.C. § 552(a)(4)(E).

                                   PRAYER FOR RELIEF

       WHEREFORE, FAIR respectfully requests that the Court:

   (a) Expedite consideration of this action, pursuant to 28 U.S.C. § 1657;

   (b) Find and declare that the State Department violated FOIA by failing to respond timely to

       the FOIA Request, by failing to follow the procedures required by FOIA, and by failing

       to disclose and release records in response to the FOIA Request;

   (c) Order the State Department to conduct an adequate search for any and all records

       responsive to the FOIA Request, and require the State Department to show that it

       employed search methods reasonably likely to lead to the discovery of the records

       responsive to the FOIA Request;

   (d) Order the State Department to produce and release all non-exempt records responsive to

       the FOIA Request within twenty (20) business days of the Court’s order in this action and

       to provide FAIR with a Vaughn index of any responsive records, material, or information

       withheld under claim of exemption;


                                                7
            Case 1:19-cv-00181 Document 1 Filed 01/25/19 Page 8 of 8



   (e) Enjoin the State Department from continuing to withhold any and all non-exempt records

      responsive to the FOIA Request;

   (f) Enjoin the State Department from charging fees or costs for the processing of the FOIA

      Request (including any fees or costs for the search, review, and production of records);

   (g) Award FAIR its reasonable attorneys’ fees and other litigation costs in this action,

      pursuant to 5 U.S.C. §552(a)(4)(E); and

   (h) Grant FAIR such other relief as the Court may deem just and proper.




Dated: January 25, 2019                             Respectfully submitted,


                                                    /S/ Ralph L. Casale
                                                    D.C. Bar No. 423526
                                                    Immigration Reform Law Institute
                                                    25 Massachusetts Ave., N.W.
                                                    Suite 335
                                                    Washington DC 20001
                                                    Telephone: (202) 232-5590
                                                    Email: rcasale@irli.org

                                                    Counsel for FAIR




                                                8
